DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 9/3/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/812,158, filed 2/28/2019. The assignee of record is VMware, Inc. The listed inventor(s) is/are: Rajendran, Parasuramji; Alapati, Rishi Kanth; Singh, Shireesh Kumar; Vutukuri, Aditi; Raman, Chidambareswaran; Petrus, Margaret Angeline; Chalvadi, Anuprem; Moghe, Pallavi; Xu, Weiming.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/21/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,115,379. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Allowable Subject Matter
Incorporating claim 6 AND the concept of “updating one or more realized lists for the one or more logical ports is further based on one or more blacklists” into the independent claims would put the independent claims in condition for allowance provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 20190213349 A1, filed 1/5/2018; hereinafter Luo).
For Claim 1, Luo teaches a method of managing Internet Protocol (IP) address discovery in a software defined network (SDN) environment (Please see SDN elements throughout the below Figures, thank you. 
If applicant wishes to discuss any amendments, mappings, arguments applicant is encouraged to reach out to examiner at 571 270 3863 or michael.keller@uspto.gov, examiner will be happy to help applicant work to move the case forward and provide any clarifying interpretations or answer any questions, Monday through Friday from about 6 AM to 10 PM EST is generally a good time (with breaks, so may miss the initial call) and examiner will try to return call quickly if missed, thank you.
Examiner is providing screen shots of several of Luo’s Figures below for clarity and referencing purposes, please see below, thank you:

    PNG
    media_image1.png
    784
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    802
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    821
    532
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    786
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    812
    526
    media_image5.png
    Greyscale
), the method comprising: 
in a control plane, receiving an IP address discovery configuration from a management plane (Luo Fig. 3 SDN controller uses address discovery and Luo ¶ 0060 IP address discovery mechanism. Luo Fig. 7. ¶ 0060 hypervisor A performs snooping to update ARP table 720 and SDN controller 420 is updated (e.g. ¶ 0060 there may be delay in updating SDN controller 160).
Please see SDN controller ARP table with <IP3,MAC3> and <IP5,MAC5> matching Hypervisor A table 720); 
in the control plane, obtaining a discovered list from a hypervisor of one or more IP addresses (Luo Fig. 7 SDN controller 160 with 420 ARP table. Luo ¶ 0041 recites in part: In practice, information in ARP table 420 may be collected by SDN controller 160 using any suitable approach, such Dynamic Host Configuration Protocol (DHCP) snooping, address discovery, etc. ARP table 420 may be updated to add a new IP address or remove an existing IP address) associated with one or more logical ports (Luo ¶ 0019 packets are received and sent via associated logical ports of Host-A, Host-B, Host-C), wherein the one or more IP addresses correspond to one or more overlay network addresses associated with one or more virtual nodes coupled to the one or more logical ports (Luo Fig. 7 Host-A, Host-B, Host-C. Luo ¶ 0022 VXLAN is a layer-2 overlay scheme on a layer-3 network that uses tunnel encapsulation to extend layer-2 segments across multiple hosts and VMs on Host-A, Host-B, and Host-C are located on the same logical layer-2 segment, i.e., VXLAN segment with VXLAN network identifier (VNI)=5001); and 
and in the control plane, updating one or more realized lists for the one or more logical ports based on the discovered list and the IP address discovery configuration (Luo Figs. 3, 4a-4b, ¶ 0041 ARP table 420 updated to add a new IP address or remove an existing IP address. SDN controller 160 may configure Host-A to update counting array 410.).
For Claim 2, Luo teaches the method of claim 1 in the management plane: generating an IP address discovery configuration; and passing the IP address discovery configuration to the control plane (Luo Fig. 5 510 hypervisor performs snooping. Luo Fig. 5 530-535. Luo Fig. 5 545).
For Claim 3, Luo teaches the method of claim 1, in the hypervisor, discovering a first set of one or more IP addresses associated with the one or more logical ports based on data traffic for the one or more logical ports; in the hypervisor, aggregating the first set of one or more IP addresses into the discovered list for the one or more logical ports; and in the hypervisor, passing the discovered list to the control plane (Luo Fig. 5 510 hypervisor performs snooping. Luo Fig. 5 530-535. Luo Fig. 5 545).
For Claim 4, Luo teaches the method of claim 3, wherein the data traffic comprises Address Resolution Protocol (ARP) traffic (Luo ¶ 0025 ARP), Dynamic Host Configuration Protocol (DHCP) traffic (Luo ¶ 0041 DHCP), or Neighbor Discovery Protocol traffic (Luo ¶ 0025 Neighbor Discovery Protocol 
Examiner notes that not all 3 listed elements are required by the claim, only 1 element is required by the claim, however for purposes of compact prosecution the examiner has pointed to each in the Luo reference, if applicant has any questions please feel free to call examiner, thank you). 
For Claim 5, Luo teaches the method of claim 3, wherein discovering the first set of one or more IP addresses associated with the one or more logical ports is further based on addressing information provided by one or more agents in virtual nodes coupled to the one or more logical ports (Fig. 5 505 Arp request to 510 snooping).
For Claim 11, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Chanda et al. (US 20180007005 A1, published 1/4/2018; hereinafter Cha).
For Claim 6, Luo teaches the method of claim 1, Luo does not explicitly teach wherein the IP address discovery configuration comprises at least security controls associated with limiting IP address bindings to logical ports in the SDN environment.
However, Cha teaches wherein the IP address discovery configuration comprises at least security controls associated with limiting IP address bindings to logical ports in the SDN environment. (Cha ¶ 0045 teaches L2 and L3 addresses received through Trust on First Use (TOFU) and Cha ¶ 0103 teaches a VLAN binding field identifies how VLANs on physical ports are bound to logical switches).
Cha and Luo are analogous art because they are both related to software defined networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the security technologies of Cha with the system of Luo for applying a security policy defined for a logical network to a managed hardware forwarding element (MHFE) that integrates physical workloads (e.g., one or more physical machines connected to the MHFE) with the logical network (Cha ¶ 0002).
For Claim 7, Luo-Cha teaches the method of claim 5, wherein the security controls comprise parameters for Trust on Every Use (TOEU), Trust on First Use (TOFU), and/or IP binding limits for the logical ports (Cha ¶ 0103 teaches a VLAN binding field identifies how VLANs on physical ports are bound to logical switches).
For Claim 8, Luo-Cha teaches the computing apparatus of claim 11, wherein the IP address discovery configuration comprises at least security controls associated with limiting IP address bindings to logical ports in the SDN environment (Cha ¶ 0045).
For Claim 9, Luo-Cha teaches the method of claim 1, wherein the IP address discovery configuration indicates whether any manual IP address bindings take precedence over discovered IP address bindings (Cha Fig. 1 120).
For Claim 16, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 9 and therefore is rejected for the same reasoning set forth above. 

Claims 10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Okazaki et al. (US 20090307371 A1, published 12/10/2009; hereinafter Oka).
For Claim 10, Luo teaches the method of claim 1, Luo does not explicitly teach wherein updating one or more realized lists for the one or more logical ports is further based on one or more blacklists or one or more duplicate address lists.
However, Oka teaches wherein updating one or more realized lists for the one or more logical ports is further based on one or more blacklists or one or more duplicate address lists (Oka ¶ 0471 teaches restoring ARP table after duplication detection).
Oka and Luo are analogous art because they are both related to ARP tables.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the restoring techniques of Oka with the system of Luo because conflict can be avoided (Oka ¶ 0471).
For Claim 20, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190319848 A1- Abstract- Systems and methods for using InfiniBand routing algorithms for Ethernet fabrics in a high performance computing environment. The method can provide, at a computer comprising one or more microprocessors, a plurality of switches, a plurality of hosts, a topology provider (TP) module, a routing engine (RE) module, and a switch initializer (SI) module. The method can perform a discovery sweep, by the TP, of the plurality of hosts and the plurality of switches and assigns an address to each of the plurality of hosts and the plurality of switches. The method can calculate, by the routing engine, a routing map, based upon a routing scheme, for the plurality of hosts and the plurality of switches, the routing map comprising a plurality of forwarding tables. The method can configure, each of the plurality of switches with a forwarding table of the plurality of forwarding tables calculated by the routing engine.
ii. US 20190245949 A1- Abstract- Example methods are provided for packet handling based on virtual network configuration information in a software-defined networking (SDN) environment. An example comprises a first host obtaining virtual network configuration information that specifies a first virtual object identifier (ID) and a first address associated with a first virtualized computing instance, and a second virtual object ID and a second address associated with a second virtualized computing instance. In response to detecting an egress packet with an inner header that is addressed from the first address to the second address, the first host may generate an encapsulated packet by encapsulating the egress packet with an outer header that specifies the second virtual object ID; and send the encapsulated packet to the second host to cause the second host to decapsulate the outer header and, based on the second virtual object ID, send the egress packet to the second virtualized computing instance.
iii. US 10193749 B2- Abstract- Some embodiments provide a method for a network controller that manages a logical network implemented in a datacenter having forwarding elements to which the network controller does not have access. The method identifies a data compute node (DCN), that operates on a host machine in the datacenter, to attach to the logical network. The DCN has a network interface with a network address provided by a management system of the datacenter. The DCN executes (i) a workload application and (ii) a managed forwarding element (MFE). The method distributes configuration data for configuring the MFE to receive data packets sent from the workload application on the DCN and perform network security processing on the data packets without performing logical forwarding operations. The data packets sent by the workload application have the provided network address as a source address when received by the MFE and are not encapsulated by the MFE.

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446